DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/12/2021 has been entered.


Claims Status
Claims 1-3 and 7-9 have been amended.
Claims 10-20 were previously cancelled.
Claim 21 has been newly added.
Claims 1-9 and 21 are pending and rejected.



Response to Arguments
Applicant’s arguments with respect to the rejection of claims 1-9 under 35 USC 103 have been fully considered and are partially persuasive, in view of the accompanying amendments. The claims remain rejected as ineligible for patenting under the current 35 USC 103 rejection, explained in detail below.
Applicant alleges that Dunning fails to teach “automatically determining user features for a first user based on a plurality of feedback events, each feedback event, of the plurality of feedback events includes a user-item reward that indicates a preference provided by the first user for an item based on a recommendation of the item to the first user”.  However, Dunning in para [0050] describes the system analyzing usage pattern and behavior of users (i.e. feedback events), and further in para [0052] discusses the generation of recommendation indicators as being performed simultaneously with other steps, such that recommendation indicators are continuously accumulated and refined, “even as the system is in operation generating recommendations”.  Thus, the plurality of feedback events in Dunning include feedback events associated with previous recommendations, as required by the present claims.  Therefore, the previously cited portions of Dunning continue to read on the claims, as written.
Examiner, however, agrees with Applicant’s position on the Shaya reference as being directed to the ‘performance of products’ rather than consumer selection patterns, as claimed.   
Therefore, in order to clarify the rejection and further prosecution, Examiner provides the newly cited reference Basak et al. (U.S. Pre-Grant Publication No. 2003/0208399) below in the current 35 USC 103 rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Dunning et al. (U.S. Pre-Grant Publication No. 2008/0189232) (“Dunning”), in view of Basak et al. (U.S. Pre-Grant Publication No. 2003/0208399) (“Basak”).

Regarding claim 1, Dunning teaches a computerized system comprising:
one or more processors (para [0047]-[0048], [0086]); and 
computer storage memory having computer-executable instructions stored thereon which, when executed by the one or more processors (para [0047]-[0048], [0086]), implement a method comprising: 
automatically determining user features for a first user based on a plurality of feedback events, each feedback event, of the plurality of feedback events includes a user-item reward that indicates a preference provided by the first user for an item based on a recommendation of the item to the first user (Fig. 3; para [0050]-[0054], behavioral index 306, user's accumulated recommendation indicators 308; para [0057], [0082]); 
automatically determining item features for the item based on the plurality of feedback events (Fig. 3; para [0050]-[0054], object index 304; para [0057], [0082]); 
providing, for display, the first recommendation to a first user device associated with the first user, wherein the first recommendation includes an indication of at least a first item, wherein the providing of the first recommendation to the first user device is based at least in part on the expected value (para [0061], [0084]).

However, Dunning does not explicitly teach determining one or more recommendation policies, for the first user, based on a cumulative success metric that includes an expected value, the expected value indicates a prediction for accumulating, from the first user, a plurality of user-item rewards for potential future recommendations to the first user, wherein the expected value is based at least in part on the plurality of feedback events; based at least in part on the determining of the one or more recommendation policies, encoding a first recommendation in an item recommendation data structure; and.
In a similar field of endeavor, Basak teaches 
determining one or more recommendation policies, for the first user, based on a cumulative success metric that includes an expected value, the expected value indicates a prediction for accumulating, from the first user, a plurality of user-item rewards for potential future recommendations to the first user, wherein the expected value is based at least in part on the plurality of feedback events (Figs. 2-4; para [0030]-[0033], [0054]-[0055], [0089]-[0090]);
based at least in part on the determining of the one or more recommendation policies, encoding a first recommendation in an item recommendation data structure (para [0164]); and
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the noted limitations as taught by Basak in the system of Dunning, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Namely, an improved system which provides personalized product recommendations 

Regarding claim 2, Dunning and Basak teach the above system of claim 1.  Dunning also teaches wherein the method further comprising:
generating a user-item matrix that includes at least a portion of the user-item reward for the plurality of feedback events (para [0009]-[0010], [0024], [0051]); 
determining a first matrix and a second matrix, wherein the first matrix is a first factor if the user-item matrix and the second matrix is a second factor of the user-item matrix (para [0009]-[0010], [0024], [0051]); 
determining user features for first user based on the first matrix (para [0009]-[0010], [0024], [0051]); and 
determining item features for the item based on the second matrix (para [0009]-[0010], [0024], [0051]).

Regarding claim 3, Dunning and Basak teach the above system of claim 1.  Dunning also teaches wherein the method further comprises:
generating an ordered set of action vectors based on recommendations that were previously provided to the first user, wherein each of the action vectors are based on item features for a portion of the item that is indicated in the recommendations (para [0009]-[0010], [0012]-[0013], [0024], [0051], [0078]); 
generating an ordered set of previous user-item rewards that includes previous user-item reward that were previously provided by the first user and in response to the recommendations that were previously provided to the first user (para [0009]-[0010], [0012]-[0013], [0024], [0051], [0078]); 
generating an ordered set of state vectors based on the user features of the first user, the ordered set of action vectors, and the ordered set of the previous user- item rewards (para [0009]-[0010], [0012]-[0013], [0024], [0051], [0078]); 
generating a reinforcement-learning model based on the ordered set of action vectors, the ordered set of the previous user-item rewards, and the ordered set of state vectors (para [0009]-[0010], [0012]-[0013], [0024], [0051], [0078]); and 
determining the one or more recommendation policies, for the first user, based on the reinforcement-learning model (para [0009]-[0010], [0012]-[0013], [0024], [0051], [0078]).

Regarding claim 4, Dunning and Basak teach the above system of claim 1.  Dunning also teaches wherein the method further comprises:
generating a history for the first user based on a combination of the ordered set of action vectors and the ordered set of the previous user-item rewards (para [0022], [0051], [0078]); and 
generating the ordered set of state vectors based on the history for the first user (para [0022], [0051], [0078]). 

Regarding claim 5, Dunning and Basak teach the above system of claim 1.  Basak also teaches wherein the cumulative metric includes a discount parameter that reduces the accumulation of the user-item rewards based on temporal distance for each of the user-item rewards (para [0067]).

Regarding claim 6, Dunning and Basak teach the above system of claim 1.  Dunning also teaches wherein determining the one or more recommendation policies is based on a Markov Decision Process (MDP) that increases the cumulative metric (para [0018], [0051], [0055]-[0056], [0060]).

Regarding claim 7, Dunning and Basak teach the above system of claim 6.  Dunning also teaches wherein an action space of the MDP is based on item features for the item and a state space of the MDP is based on user features of the first user (para [0018], [0051], [0055]-[0056], [0060]).

Regarding claim 8,
generating a one-to-one association between the plurality of feedback events and a recommendation event, wherein the plurality of feedback events are made in response to the recommendation event that is associated with the plurality of feedback events (para [0032], [0055], [0089]); and
determining each of the plurality of user-item rewards associated with the recommendations based on the one-to-one association between the plurality of feedback events and the recommendation event (para [0032], [0055], [0089]). 

Regarding claim 9, Dunning and Basak teach the above system of claim 1.  Dunning also teaches wherein item features of the item are item latent-features and user features of the first user are user latent-features that indicate the first user's preference for the item latent-features of the item (para [0011]-[0013], [0024], [0051], [0074]).

Regarding claim 21, Dunning and Basak teach the above system of claim 1.  Basak also teaches wherein the method further comprises generating a learning model based at least in part on the plurality of feedback events, and wherein the prediction for accumulating the plurality of user-item awards is based on using the learning model (para [0089]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anand R Loharikar whose telephone number is (571)272-8756.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571)272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANAND LOHARIKAR/Primary Examiner, Art Unit 3684